Citation Nr: 0032111	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.  The appellant served in active service from June 
1968 to July 1970, and served in the Army National Guard of 
Oklahoma from June 1977 to June 1980.


FINDINGS OF FACT

1.  In a June 1997 rating decision, the veteran was denied 
service connection for a back disorder; this decision is 
final.

2.  The evidence associated with the claims file since the 
June 1997 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for a back disorder. 


CONCLUSIONS OF LAW

1.  The June 1997 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2000).

2.  The appellant has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
back disorder, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the applicable law, the law grants a period 
of one year from the date of the notice of the result of the 
initial determination for the filing of a notice of 
disagreement; otherwise, that decision becomes final and is 
not subject to revision in the absence of new and material 
evidence or clear and unmistakable error.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a) (2000).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

In this case, in a June 1997 rating decision, the Board 
denied the veteran's claim of service connection for a back 
disorder on the grounds that he had not submitted evidence of 
a current back disability.  The veteran was notified of this 
decision via letter in June 6, 1997; however, he failed to 
timely appeal this decision.  At present, as the veteran has 
attempted to reopen his claim of service connection, his case 
is before the Board for appellate review.  However, because 
the June 1997 rating decision is deemed to be a final 
disallowance, the appellant's claim may only be reopened if 
new and material evidence is submitted.  See 38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In Elkins v. West 12, Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the two-step process set out in Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991), for reopening claims became a three-
step process under the Federal Circuit's holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins, 12 Vet. 
App. at 218-219.

However, recent changes in the law have re-written 
38 U.S.C.A. § 5107 and have eliminated the well grounded 
requirement.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

With respect to the medical evidence, since the June 1997 
final adjudication, the additional evidence in the file which 
is related to the issue on appeal includes medical records 
from the Oklahoma City VA Medical Center (VAMC) dated from 
June 1989 to September 1998, which describe the treatment the 
veteran has received over time for various health problems, 
including a back disorder.  Specifically, these records 
contain February 1990 notations indicating the veteran was 
diagnosed with chronic low back pain secondary to a motor 
vehicle accident in 1980.  April 1998 notations indicate the 
veteran presented symptoms of degenerative joint disease of 
the back, and that x-ray taken that same day confirmed the 
presence of degenerative joint disease changes in the 
lumbosacral spine.  And, July 1998 notations indicate the 
veteran continued to be treated for back pain, 
musculoskeletal in origin, and was prescribed heat to the 
back, Naproxen and Flexeril, among other medications.

Additionally, records from the Chickasaw National Family 
Practice Center dated from June 1999 to November 1999 
describe the treatment the veteran received for chronic low 
back pain and spasms of the lumbosacral spine.  These records 
contain an August 1999 radiology report which revealed mild 
hypertrophic bone change at L1, L3 and L5, and diagnosed the 
veteran with early and mild hypertrophic bony change.

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
claim in this case.  As noted above, the veteran was denied 
service connection for a back disorder in a June 1997 rating 
decision on the grounds that he had not submitted evidence of 
a current disability.  However, at present, the Board finds 
that the additional medical evidence submitted since the June 
1997 rating decision includes evidence of current chronic low 
back pain and degenerative joint disease of the lumbosacral 
spine.  As noted in Hodge, "the ability of the Board to 
render a fair, or apparently fair, decision may depend on the 
veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Therefore, the Board finds that the 
evidence submitted since the last prior final decision in 
June 1997 satisfies this requirement.

Based on the foregoing, the Board finds that some of the 
recently submitted evidence warrants a reopening of the 
veteran's claim in that such evidence was not previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claim.  Thus, this evidence is 
"new and material" as contemplated by law, and provides a 
basis to reopen the veteran's claim of service connection for 
a back disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

ORDER

New and material evidence having been submitted, the claim of 
service connection for a back disorder is reopened; the 
appeal is granted to this extent only.


REMAND

Having reopened the veteran's claim of service connection for 
a back disorder, and upon a de novo review of the veteran's 
claim, the Board finds that additional development is 
necessary prior to final adjudication on the merits.  As 
such, the veteran's claim is remanded to the RO for such 
development.

In this respect, the Board is not satisfied that all relevant 
facts have been properly developed, and thus, further 
assistance to the veteran is required in order to comply with 
the Secretary's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Generally, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may also be granted 
for specific diseases or conditions which are, by law, 
presumed to have been incurred during service if manifested 
to a compensable degree within a specified period of time, 
generally, one year, as in the case of arthritis.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2000).

Additionally, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2000).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (Court), lay observation is 
competent. 

Upon a preliminary review of the evidence, the Board finds 
that the veteran's service medical evidence includes an 
August 1979 Report of Medical examination indicating that the 
veteran, while serving on active duty for training (ACDUTRA), 
injured his back.  He incurred such back injury while working 
at an ice dock and attempting to move a 300 pound block of 
ice.  The veteran's back injury was deemed to have been 
incurred in the line of duty.  

Additionally, the post service medical evidence demonstrates 
that the veteran is currently suffering from chronic low back 
pain and degenerative joint disease of the lumbosacral spine, 
as per the 1998 medical records from the Oklahoma City VA 
Medical Center and the records from the Chickasaw National 
Family Practice Center described above.  

However, the Board finds that the present record does not 
contain sufficient evidence to review the veteran's claim of 
service connection for a back disorder on the merits.  In 
this respect, the law is clear that if the medical evidence 
of record is insufficient, or, in the opinion of the Board, 
of doubtful weight or credibility, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, during the December 1999 Video Conference 
Hearing, the veteran testified that he has received treatment 
for his back problems at the Oklahoma City VA Medical Center 
(VAMC) since about August 1979 to the present.  In this 
respect, the claims file contains the veteran's treatment 
records from the Oklahoma VAMC from January 1983 to September 
1998; however, the file is devoid of the veteran's treatment 
records from August 1979 to December 1982 and from October 
1998 to the present.  As such, the RO should attempt to 
obtain these records.

Furthermore, the Board acknowledges that the veteran served 
in the Army National Guard of Oklahoma from June 1977 to June 
1980, which includes some verified periods of active service.  
The present record, however, does not contain specific 
information as to the appellant's periods of active duty for 
training (ACDUTRA) or inactive duty training (INACDUTRA) 
during his service in the Army National Guard of Oklahoma.  
As such, the case must be remanded for such verification.

Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The RO should verify all of the 
veteran's periods of active service, 
including any and all periods of active 
duty, active duty for training, and/or 
inactive duty training while in the Army 
National Guard of Oklahoma.  Such 
information should be included in the 
claims file.

2.  The RO should obtain and associate 
with the claims file the veteran's 
treatment records from the Oklahoma 
City VAMC dated from August 1979 to 
December 1982, and from October 1998 to 
the present.  If the search for the 
mentioned records has negative results, 
the claims file must be properly 
documented with information obtained 
from the VA facility specifically 
indicating that these records were not 
available.

3.  The RO should arrange for the veteran 
to undergo a VA examination by an 
appropriate specialist.  The claims file 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis(es) of the veteran's 
current back disorder(s).  Following a 
review of the veteran's medical records 
and history, including all medical 
records from the Oklahoma VAMC, and upon 
examination of the veteran, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current back 
disorder(s) is related to a 1980 motor 
vehicle accident, as described by the 
February 1990 notations from the Oklahoma 
VAMC.  Additionally, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current back disorder(s) was 
incurred in or aggravated by his 1979 
back injury, as described in the service 
medical records.  It is requested that 
the VA examiner discuss and reconcile any 
contradictory evidence regarding the 
etiology of the veteran's back 
disorder(s).  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

4.  The RO should ensure that the above 
requested development is performed in 
compliance with this REMAND.  Otherwise, 
immediate corrective action should be 
taken.

5.  Thereafter, the RO should adjudicate 
de novo the issue of service connection 
for a back disorder.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.  











The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 


